—In an action, inter alia, to recover upon an account stated, the defendant Sharon Cutler appeals from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered October 20, 1997, which granted that branch of the plaintiffs motion which was for summary judgment on its second cause of action to recover upon an account stated insofar as asserted against her.
Ordered that the order is affirmed, with costs.
The appellant’s attorney, as her agent, engaged the plaintiff accounting firm to perform work in connection with the action for a divorce between the appellant and her husband, the defendant Peter Cutler.
The appellant failed within a reasonable time to raise an objection to the invoices and statements which the plaintiff indisputably sent her attorney (see, 1 NY Jur 2d, Accounts and Accounting, § 19). Under the circumstances, that knowledge is imputed to the appellant and she is bound by such knowledge even if the information was never actually communicated to her (see, Center v Hampton Affiliates, 66 NY2d 782, 784; Smalls v Reliable Auto Serv., 205 AD2d 523). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.